Citation Nr: 1747114	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-13 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel
INTRODUCTION

The Veteran served in the United States Air Force from May 1971 to February 1978.  These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, the Veteran testified before the Board sitting in Houston; a transcript of that hearing is of record.  The Board issued previous remands in July 2014 and December 2016.

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Right-knee osteoarthritis is not etiologically related to any incident of active military service.


CONCLUSION OF LAW

Right-knee osteoarthritis was not incurred in or aggravated by active service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for right-knee osteoarthritis as the condition began during active duty service.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
      
Turning to the facts of the case, the Board finds that the record establishes the first element of service-connection: the existence of a present disability.  A March 2017 VA examination diagnosed osteoarthritis of the right knee.  Thus, a present disability has been established.

Similarly, the Board finds that the record establishes the second element of service-connection: an in-service injury.  The Veteran testified at the October 2013 hearing that he fell and injured his knee while playing basketball at Westover Air Force Base in 1972 or 1973, resulting in fluid being removed from his right knee.  Review of records from Westover Air Force Base showed right hip and leg pain following basketball as well as a superficial laceration to the knee, but no fluid removal from the knee.  A July 1975 treatment record from another base, however, documented the removal of 25 cc of fluid from his right knee and a prednisone injection.  The Veteran testified at the October 2013 hearing that he only had one injection to his right knee (with a second in his left knee).  Thus, the Board finds the Veteran's right-knee fluid removal and injection occurred - albeit at a later time and at a different base than the Westover Air Force Base - and the in-service injury requirement is met.

As to the third element, the Board finds the record does not establish a causal relationship between the Veteran's current disability and his in-service injury.  As noted above, service treatment records documented right-knee fluid removal in July 1975 as well as a superficial laceration in October 1972.  The December 1977 separation examination indicated that the lower extremities were normal, and the Veteran reported no current or prior "Swollen or painful joints" or "'Trick' or locked knee" in a December 1977 Report of Medical History.

Following service, the bulk of the medical evidence weighs against the existence of a right-knee disability until decades after separation.  An August 1981 Report of Medical History from the Reserves did note a current or prior history of "Swollen or painful joints" (but not "'Trick' or locked knee") without indicating which joints were affected.  In addition, July 1983 and May 1994 examinations found the lower extremities to be normal, and a May 1994 Report of Medical History reported no current or prior "Swollen or painful joints," "Arthritis, Rheumatism, of Bursitis," or "'Trick' or locked knee."  A November 2005 private medical record noted "Internal derangement of right knee" and a March 2008 VA medical center (VAMC) record described "discomfort" in the right knee.  A September 2008 VA examination reported two worker's compensation injuries to the Veteran's knee, the first in approximately 1983 and the second in 2005.  

Directly addressing the question of a nexus between the Veteran's service and his right-knee disability, a March 2017 VA examination found that the Veteran's disability was not caused by or the result of his service.  The examiner instead attributed the cause to age-related deterioration and the trauma of the 2005 workplace injury to his right knee.  The examiner also cited the decades-long time gap between the Veteran's discharge and the 2008 x-ray imaging that identified arthritis.  Considered together, the medical evidence weighs against a nexus between the Veteran's service and his current disability.

The Board has also considered statements from the Veteran regarding his right-knee disability, such as his October 2013 testimony that he had "problems" with his knees within one year of service and has "always had problems" since service.  Although the Veteran is competent to report observable symptomatology, Barr v. Nicholson, 21 Vet. App. 303 (2007), the Board finds these statements are not credible because they are contradicted by the medical evidence of record.  The Veteran's knee was noted to be normal at separation, in July 1983, and in May 1994.  The record lacks any treatment for the right knee until 2005.  Moreover, the Veteran indicated in a July 2005 private medical treatment record that his right-knee symptoms of pain, swelling, and loss of motion began after a June 2005 workplace injury; no reference was made to prior injuries.  Because the Veteran's statements regarding continuous problems since service are contradicted by the medical record, the Board finds these statements are not credible.  Accordingly, the Board finds that the lay evidence of record does not support a link between the Veteran's in-service injury and current disability.

The Board notes that arthritis is a chronic disease under 38 C.F.R. § 3.309(a); this means subsequent manifestations of arthritis are service connected in cases where arthritis is shown in service.  38 C.F.R. § 3.303(b).  No showing of continuity is required in such cases.  Id.  To demonstrate chronic disease such as arthritis in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  As indicated above, the service treatment records do not note any treatment for arthritis and medical records following service are negative for arthritis until 2008.  Thus, service connection is not warranted for arthritis as a chronic disease because it did not manifest in service or within one year of service.  Id.

In sum, although the Veteran had an in-service injury, the medical evidence showed normal lower extremities at separation and for decades after service.  In addition, the competent medical evidence found that the Veteran's right-knee disability was less likely than not etiologically related to his military service.  Finally, the evidence did not indicate that that arthritis manifested in service or within one year of service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014). 


ORDER

Entitlement to service connection right knee disorder is denied.


REMAND

Remand is necessary to obtain a VA examination addendum.  The addendum must address the discrepancy in diagnoses within the appeals period: a February 2015 VAMC record and August 2014 VA examination both report degenerative joint disease  of the left knee but the March 2017 VA examination found the left knee normal.  Furthermore, the examiner must address the Veteran's reported in-service injury to his left knee.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the clinician who performed the March 2017 VA examination.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the entire record, including the Veteran's statement regarding in-service injury to his left knee (see October 2013 BVA hearing transcript), the clinician should 

a)  Identify any left knee conditions the Veteran currently has or previously had in the period from November 2006 to the present.  

The clinician should specifically address the February 2015 VAMC record and August 2014 VA examination that report degenerative joint disease of the left knee. 

b)  Determine whether it is at least as likely as not (a 50 percent or greater probability) that any identified left knee condition was incurred in service or related to the any incident of service. 

A complete rationale for all opinions must be provided.  If the clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular clinician.  

A full rationale (i.e. basis) for all expressed opinions must be provided, preferably citing to evidence in the file supporting the responses and concluding opinions.  

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


